Citation Nr: 0322412	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skin tags and 
dermatitis of a nonspecific nature, claimed as a result of 
herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2001.  This matter was 
originally on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	A disorder manifested by skin tags is not a disease 
process enumerated under the
regulation, 38 C.F.R. § 3.309(e).

3.  The competent medical evidence does not show that the 
veteran's skin tags are related to service irrespective of 
exposure to an herbicide agent.

4.  The competent medical evidence shows that the veteran's 
nonspecific-dermatitis is related to service.  


CONCLUSIONS OF LAW

1.  Dermatitis of a nonspecific nature was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (2001);
38 C.F.R. § 3.303 (2002).

2.  Skin tags were not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1154(b), 5103(a), 5107(a) (West 1991); 38 C.F.R. § 3.159 
(2001); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.313(a) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2001 Remand, the RO ensured 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) were completed.  As discussed by 
the Board in the Remand, the VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  VA is required to provide the veteran with notice of 
what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the veteran
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

On August 25, 2003, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reiterated 
that section 3(a) of the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 
does not apply retroactively.  Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (citing Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002)).  The Federal 
Circuit expressly overruled Karnas v. Derwinsky, 1 Vet. App. 
308 (1991) and Holliday v. Principi, 14 Vet. App. 280 (2001).  
As the veteran filed his claim prior to November 9, 2000, the 
VCAA does not apply to his claim.  

Nevertheless, in correspondence dated in June 2001, the RO 
advised the veteran of the VCAA, VA's duties there under, and 
the delegation of responsibilities between VA and the veteran 
in procuring the evidence relevant to the instant claim.  The 
RO also retrieved updated VA treatment records dated from 
July 2001 to February 2003.  The RO afforded the veteran a VA 
skin examination in February 2003 and obtained a medical 
opinion on the etiology of the claimed skin disorders.  
Thereafter, the RO readjudicated the veteran's claim and 
issued the March 2003 Supplemental Statement of the Case 
(SSOC).  The SSOC provided the veteran with notice of the law 
and implementing regulations of the VCAA as well as the 
amended regulation on diseases subject to presumptive service 
connection (38 C.F.R. § 3.309(e)).  The Board concludes that 
the RO fully complied with the March 2001 Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to November 9, 2000, it was acknowledged that VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  In 
addition to the notice provided to the veteran discussed 
above, the Board notes that the veteran was provided with a 
copy of the July 1999 rating decision, February 2000 
Statement of the Case (SOC), and March 2003 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied.  The February 2000 SOC provided the veteran with 
notice of the applicable law and regulations pertinent to the 
issue.  Clearly, in meeting the enhanced duty to notify 
standard under the VCAA, the Board has satisfied the lesser 
obligation imposed under 38 U.S.C.A. § 5103(a) (West 1991)-
the law applicable to the veteran's claim.

By virtue of the Board's March 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
Board will proceed with appellate review.

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the veteran must show the following:  (1) that he has 
the requisite type of service in the Republic of Vietnam, (2) 
that he currently suffers from a specific disease process 
enumerated under the regulation, and (3) that the current 
disease process manifested itself within the time period set 
by regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.313 (2002).

The veteran's DD Form 214 and service medals show that he 
served in the Republic of Vietnam during the requisite 
period.  Accordingly, the veteran has the requisite type of 
service in the Republic of Vietnam as defined by 38 C.F.R. §§ 
3.313, 3.307 (a)(6)(iii) (2002).  The disease processes for 
which the veteran seeks service connection, however, are not 
enumerated in 38 C.F.R. § 3.309(e) (2002).  Skin tags and 
nonspecific dermatitis are not listed diseases.  Accordingly, 
since the disease 
processes for which the veteran seeks service connection are 
not enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to herbicide agents under 38 C.F.R. § 3.307 
(a)(6)(iii) does not apply.  McCartt v. West, 12 Vet. App. 
164 (1999). Consequently, service connection for skin tags 
and nonspecific dermatitis as the result of exposure to 
herbicide agents may not be established on a presumptive 
basis.

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 or presumptive basis under 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  The record must contain (1) competent 
medical evidence of a current disease process, (2) competent 
medical evidence of a relationship between the currently 
diagnosed disease process and exposure to a herbicide agent 
while in military service, and (3) proof of in-service 
exposure to a herbicide agent.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with skin tags and nonspecific 
dermatitis.  In regard to proof of in-service exposure to a 
herbicide agent, there is currently no regulatory or case law 
guidance on what establishes exposure.  The December 1987 
Agent Orange examination report shows that the veteran 
reported that he was exposed to the herbicide agent during 
his participation in land clearing operations.  Service 
records confirm that his duties included such clearing 
maneuvers.  The veteran's DD Form 214 shows that he received 
the Combat Action Ribbon, an award indicative of combat 
service.

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence of aggravation.  38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304(d) (2002). There is 
satisfactory evidence that the veteran was exposed to 
herbicide agents and it is consistent with the circumstances, 
conditions, or hardships of his service.  Id.

In regard to competent medical evidence of a relationship 
between the claimed disorders and exposure to a herbicide 
agent, service medical records are negative for complaints 
of, treatment for, or findings of skin tags or nonspecific 
dermatitis. In March 1969, the veteran presented at a clinic 
with complaints of "cracked skin on foot."  The examiner, 
however, attributed the condition to a reaction from a foot 
powder the veteran presumably used in connection with 
treatment for a foot injury he sustained in February 1969.

On the veteran's January 1999 application for compensation 
benefits, he noted that he was first treated for a skin 
disorder at the Palo Alto VA Medical Center in 1985. Post-
service medical records show that the veteran was first 
treated for the claimed disorders in 1987.  VA treatment 
records dated in December 1987 and January 1988 further show 
that a physical examination revealed multiple skin tags, 
multiple erythematous papules scattered over the body, and 
multiple areas of thickened, dry, and flaky skin.  The 
veteran maintained that his skin disorders had increased in 
severity over the course of the last two years.  It was noted 
that the veteran was advised that he was obese and that he 
should lose weight.

The March 1999 VA examination report shows that a physical 
examination revealed that the veteran's left arm exhibited a 
certain amount of redness and irritation but no lesions were 
noted.  The right arm showed chronic skin thickening on the 
extensor surface of his hand and multiple areas of skin 
thickening on the right forearm of a nonspecific nature.  
There were minor skin tags of the skin of his anterior chest.  
The examiner provided a diagnosis of nonspecific dermatitis 
involving the extensor surface of the hands and the extensor 
surface of both forearms with skin tags involving the 
anterior chest.  The examiner commented that 
the skin tags were completely clinically insignificant and 
the dermatitis was totally of a nonspecific nature.

The veteran was examined again in February 2003.  The VA 
examination report notes that the examiner reviewed the 
veteran's medical records.  The examiner related that the 
veteran was seen in the dermatology clinic in January 1988 
and he noted the findings reported on the March 1999 VA 
examination.  The examiner related that the veteran was seen 
in July 2001 for a rash that was later determined to be an 
allergic reaction to an antibiotic.  The examiner reported 
that the veteran provided a history of skin tags and 
intermittent, constant dermatitis since he got out of 
Vietnam, which had progressively worsened.  The veteran 
reported that he used Lubriderm lotion and was never 
prescribed medication.  The veteran complained of occasional 
itching from the dermatitis and no symptoms from the skin 
tags.  The examiner noted that there were no systemic 
symptoms from either condition.

The physical examination revealed bilateral extensor forearms 
with patchy ill-defined erythema, studded dry skin, and 
verrucous brown and tan growths that were seborrheic 
keratoses.  The dorsal hands revealed hyperkeratosis and 
callus formation on the knuckles.  The shins were edematous 
with pitting edema to the middle shin.  They were also dry, 
scaly, and discolored.  The veteran had approximately 25-30 
skin tags predominantly around the neck, but also a few on 
the chest and one on each upper eyelid.  He also had many 
verrucous brown and tan papules on the chest that were 
consistent with seborrheic keratoses.  There was no 
ulceration, exfoliation, or crusting for either disorder.  
There were no associated systemic or nervous manifestations 
for either disorder.  

The examiner provided a diagnosis of nonspecific dermatitis 
on the forearms.  He noted that the differential diagnosis 
for this included actinic damage which could be aggravated 
with further sun exposure and some medications, including the 
diuretic that he was taking.  The examiner noted that the 
dermatitis on the veteran's hands could be xerosis vs. 
lichenification vs. calluses vs. acanthosis nigricans related 
to his obesity.  The examiner noted that the dermatitis on 
the veteran's legs was also nonspecific and the differential 
diagnosis for this included stasis dermatitis which was 
supported by the discoloration and the edema that he 
exhibited.  The examiner also provided a diagnosis of skin 
tags/acrochordons that were probably related to friction in 
the neck and eyelid areas and the veteran's weight.  The 
examiner opined that in regard to the veteran's dermatitis, 
it was as likely as not that there was a causal connection 
with his military service.  With respect to the veteran's 
skin tags, he opined that it was unlikely that there was a 
causal connection with his military service.

VA treatment records dated from July 2001 to February 2003 do 
not show any treatment for the claimed skin disorders.

The medical evidence of record clearly shows that the 
veteran's skin disorders are chronic.  The issue of date of 
onset may be legitimately questioned where, as here, the 
disorders are not noted in service medical records or 
documented within the one-year presumptive period following 
the veteran's discharge from service.  The veteran maintains 
that he first noticed various conditions of his skin when he 
returned from Vietnam.  He is competent to describe his lay 
observations, but he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no competent medical evidence of a 
nexus between the veteran's skin disorders and exposure to 
herbicide agents.  The February 2003 VA examiner, however, 
did find a likely causal link between the veteran's 
nonspecific dermatitis and service.  The VA examiner did not 
provide a reason for his opinion, but it is likely that his 
opinion is based on the history provided by the veteran.  
Normally, opinions based only on a history provided by the 
veteran as opposed to objective documentation are not given 
deference.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The unique facts presented by this case warrant a different 
result in that the VA examiner provided a reason for why he 
did not find that the veteran's other skin disorder was 
related to service.  

The VA examiner found that the likely cause of the veteran's 
skin tags was a nonservice-related factor-friction caused by 
his weight.  The Board observes that service medical records 
document that the veteran was not obese during service or at 
his separation examination.  It is reasonable for the Board 
to infer that, unlike the skin tag disorder, the VA examiner 
did not find any intercurrent cause for the veteran's 
nonspecific dermatitis so he could not rule out with any 
degree of medical certainty that the disorder did not have 
its onset during service.  Coupled with the veteran's 
competent lay observations of the onset of the disease, the 
Board finds that the weight of the evidence is in favor of a 
grant of service connection for nonspecific dermatitis.  In 
the absence of competent medical evidence of a nexus between 
the veteran's skin tags and service, the weight of the 
evidence is against the veteran's claim for service 
connection of skin tags.


ORDER

Service connection for dermatitis of a nonspecific nature is 
granted. 

Service connection for skin tags as a result of exposure to 
herbicides or other incident of service is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

